Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 1 of 23




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

Civil Action No. 17-cv-00891-RM

WILDEARTH GUARDIANS, a non-profit organization, and
CENTER FOR BIOLOGICAL DIVERSITY, a non-profit organization,

        Petitioners,

v.

KEITH WEHNER, in his official capacity as the Director of the U.S. Department of
Agriculture’s Animal and Plant Health Inspection – Wildlife Services’ Western Region,
ANIMAL AND PLANT HEALTH INSPECTION SERVICE-WILDLIFE SERVICES, a federal
program, and
UNITED STATES DEPARTMENT OF AGRICULTURE, a federal department,

      Respondents.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

        Petitioners WildEarth Guardians and the Center for Biological Diversity (collectively,

“WildEarth”) bring this action under the Administrative Procedure Act (“APA”) seeking a

declaration that Keith Wehner1, in his official capacity as the Director of the U.S. Department of

Agriculture’s Animal and Plant Health Inspection – Wildlife Services’ Western Region, Animal

and Plant Health Inspection Service, Wildlife Services (collectively, “Wildlife Services”), and

the U. S. Department of Agriculture have violated the National Environmental Policy Act

(“NEPA”). This matter is fully briefed; the Court finds that oral argument would not materially

assist in the disposition of this matter. Thus, it is ripe for decision. Upon consideration of the

petition and the administrative record (“AR”), applicable law, and being otherwise fully advised,



1
 Keith Wehner is the acting Director of Wildlife Services’ Western Region and, therefore, was automatically
substituted as the defendant in this case. See Fed. R. Civ. P. 25(d).
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 2 of 23




the Court finds and orders as follows.

I.     LEGAL STANDARDS

       A.      NEPA

       NEPA represents a “‘broad national commitment to protecting and promoting

environmental quality.’” Cure Land, LLC v. U.S.D.A., 833 F.3d 1223, 1229 (10th Cir. 2016)

(quoting Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 348 (1989)). Thus, NEPA

“‘imposes procedural requirements [on agencies] intended to improve environmental impact

information available to agencies and the public.’” Cure Land, LLC, 833 F.3d at 1229

(underscore in original) (quoting New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565

F.3d 683, 704 (10th Cir. 2009)). NEPA does not, however, “‘require agencies to reach particular

substantive environmental results.’” Cure Land, LLC, 833 F.3d at 1229 (quoting Los Alamos

Study Grp. v. U.S. Dep’t of Energy, 692 F.3d 1057, 1060 (10th Cir. 2012)).

       To comply with NEPA, agencies are required to take “a hard look at the environmental

consequences before taking a major action.” Cure Land, LLC, 833 F.3d at 1229 (quotation

marks and citation omitted). Thus, first, NEPA “places upon an agency the obligation to

consider every significant aspect of the environmental impact of a proposed action.” WildEarth

Guardians v. U.S. Fish & Wildlife Serv., 784 F.3d 677, 690 (10th Cir. 2015) (quotation marks

and citation omitted). Then, second, NEPA “ensures that the agency will inform the public that

it has indeed considered environmental concerns in its decisionmaking process.” WildEarth

Guardians, 784 F.3d at 690 (quotation marks and citation omitted).

       Under NEPA, where it is unclear whether a proposed action’s environmental effects will

significantly affect the quality of the human environment, an agency may prepare an

environmental assessment (“EA”). Cure Land, LLC, 833 F.3d at 1230; 40 C.F.R. § 1501.4(b).



                                               2
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 3 of 23




“If the EA leads the agency to conclude that the proposed action will not significantly affect the

environment, the agency may issue a finding of no significant impact [FONSI] and proceed with

the federal action without further ado.” Cure Land, LLC, 833 F.3d at 1230 (quotation marks and

citation omitted); 40 C.F.R. § 1501.5(c) & (e). A FONSI is “a document by a Federal agency

briefly presenting the reasons why an action . . . will not have a significant effect on the human

environment and for which an environmental impact statement [EIS] therefore will not be

prepared.” 40 C.F.R. § 1508.1(l).

       B.      Agency Review

       The Court reviews an agency’s compliance with NEPA under the APA, 5 U.S.C. §§ 551

et seq. Cure Land, LLC, 833 F.3d at 1230. The review is “‘highly deferential’ to the agency.”

Id. (quoting Citizens’ Comm. to Save Our Canyons v. Krueger, 513 F.3d 1169, 1176 (10th Cir.

2008)). An agency decision will not be set aside unless it is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); Cure Land, LLC,

833 F.3d at 1230. An agency’s action is arbitrary and capricious if it has relied on factors which

Congress has not intended it to consider, failed to consider an important aspect of the problem, or

offered an explanation for its decision that runs counter to the evidence before it. Wyoming v.

U.S. Dept. of Agriculture, 661 F.3d 1209, 1227 (10th Cir. 2011). Agency action also is arbitrary

and capricious if it “is so implausible that it could not be ascribed to a difference in view or the

product of agency expertise.” Id. (quotation marks and citation omitted). A presumption of

validity is afforded to agency action and the burden is on the plaintiff who challenges such

action. Id.

II.    BACKGROUND

       Wildlife Services is a federal program within the U.S. Department of Agriculture’s



                                                  3
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 4 of 23




Animal and Plant Health Inspection Service that specializes in resolving wildlife conflicts.2 (AR

at 9.) Wildlife Services’ Colorado branch (“WS-Colorado”) provides predator damage

management (“PDM”) to help reduce conflicts with predators that impact livestock, agricultural

and natural resources, property, and human and health safety. (AR at 34.) WS-Colorado has

been conducting PDM in Colorado for more than a century. (AR at 30.) WS-Colorado does not

act unilaterally; rather, it responds to requests from private and public entities, tribes, and other

federal, state, and local governmental agencies for assistance with wildlife management. (AR at

17.)

        In April 2018, Wildlife Services, in cooperation with the Colorado Department of

Agriculture, Colorado Parks and Wildlife, the Bureau of Land Management, and the U.S. Forest

Service, issued an EA for WS-Colorado’s ongoing PDM program to consider the environmental

consequences of four proposed courses of action. Historically, WS-Colorado has prepared four

EAs for its PDM program which served as the baseline for the 2018 EA at issue here.3 (AR at

26.) The purpose of WS-Colorado’s activities examined in the EA is to reduce environmental

harms caused by predators that prey on or harass livestock and wildlife, damage other

agricultural resources and property, impact wildlife species, or threaten human health and safety

in Colorado. The predator species of management concern most often include coyotes, black

bears, mountain lions, striped skunks, red fox, and racoons. (AR at 11.)

        The EA examined four plans of action, or alternatives, in deciding to how best address

PDM requests. These are to: (1) continue the current federal integrated PDM program (no

action); (2) utilize lethal PDM methods only for corrective control; (3) provide technical


2
  Unless otherwise indicated, the page references in this Order are to the page numbers as set forth in the AR found
at the bottom right-hand corner of the document.
3
  WildEarth’s original petition for review of agency action filed in 2017 challenged WS-Colorado’s 2016 EA. (ECF
No. 1.) The petition was subsequently amended in August 2018 and now attacks the 2018 EA.

                                                         4
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 5 of 23




assistance only; and (4) provide no PDM. (AR at 100.) Based on the economic, environmental,

and societal impact of each approach, WS-Colorado determined that Alternative 1 was the

preferred alternative to accomplish its PDM goals and objectives. Under Alternative 1, WS-

Colorado would continue to provide technical and operational assistance in response to predator

management requests using a variety of lethal and non-lethal methods.4 (AR at 104.) The EA

concluded that continuing WS-Colorado’s predator management program would not have

significant environmental impacts. (AR at 260.) Thus, WS-Colorado issued a FONSI and did

not prepare an EIS.

III.     DISCUSSION

         WildEarth asks the Court to vacate the EA and FONSI alleging that WS-Colorado did not

take a “hard look” at the environmental impacts of the PDM program. (ECF No. 47 at 8.)

WildEarth also asks the Court to compel WS-Colorado to prepare an EIS because the proposed

program significantly impacts the environment.5 (Id.) WS-Colorado contests these requests,

arguing that it complied with NEPA and applicable regulations in finding no significant

environmental impact from its predator management program and, therefore, did not need to

order an EIS. (ECF No. 48 at 15.)

         A.       The Environmental Assessment

         WildEarth raises three issues with the adequacy of the EA, that it: (1) fails to sufficiently

analyze the efficacy of lethal PDM techniques; (2) fails to consider the impact of oil and gas and



4
  “Non-lethal methods consist primarily of actions, tools, or devices used to disperse or capture a particular animal
or a local population, modify habitat or animal behavior, create exclusion between predators and damage potential,
and/or practicing husbandry to reduce the risk of or alleviate damage and conflicts.” (AR at 343.) Methods such as
traps, snares, pursuit dogs, and cable devices are considered non-lethal but can be used lethally in some
circumstances. (AR at 348.) Lethal methods include shooting, and chemical fumigants and pesticides. (AR at 463.)
5
  WildEarth challenges the EA and FONSI with regard to the proposed PDM program as a whole and as it applies to
two specific state projects conducted by a local agency, Colorado Parks and Wildlife. The Court will address WS-
Colorado’s EA and FONSI under the NEPA framework as a whole as this includes the two state projects.

                                                         5
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 6 of 23




residential development in mule deer habitats; and (3) relies on inaccurate data in finding no

significant impact on black bear and coyote populations. These arguments are subspecies of the

ultimate issue of whether WS-Colorado took the requisite “hard look” under NEPA at the

environmental impacts of its proposed action in the EA.

        As noted previously, NEPA imposes procedural requirements on agency action.

“Importantly, the statute does not impose substantive limits on agency conduct. Rather, once

environmental concerns are ‘adequately identified and evaluated’ by the agency, NEPA places

no further constraint on agency actions.” Friends of the Bow v. Thompson, 124 F.3d 1210, 1213

(10th Cir. 1997) (citation omitted).

                1.      Efficacy of Lethal PDM

        WildEarth urges WS-Colorado to cease using lethal means to address predator damage in

Colorado. As WildEarth alleges, this is because lethal techniques employed by WS-Colorado

are not a reliable and effective means of depredation. In support of its position, WildEarth

references three scientific articles contained in the record which call into question the efficacy of

these lethal PDM techniques. (ECF No. 47 at 18-21.) Concerned citizens echoed this belief

during the EA public comment period, submitting numerous comments on the ethics and

humaneness of lethal PDM. (AR at 310-12.) In response, WS-Colorado argues that it

considered many scientific articles both favoring and opposing lethal control techniques in

reaching its decision. (ECF No. 48 at 23-27.) WS-Colorado further notes that it addressed the

public comments at length, distinguishing various articles put forth which disparage lethal PDM

activities in the EA. (Id. at 23.)

        The EA is rife with analysis and discussion of scientific articles concerning lethal and

non-lethal means of PDM. (See, e.g., AR at 39, 52-53, 56, 69-70, 310-12.) In fact, all three



                                                  6
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 7 of 23




articles WildEarth contends were not adequately considered are discussed in the EA. For

example, Dr. Treves’ article which criticized research methods used for evaluating the

effectiveness of lethal PDM to protect livestock is examined at length. (AR at 69-71.) WS-

Colorado conducted a detailed analysis of the article and determined that Dr. Treves “has

misinterpreted and improperly assessed the quality and conclusions of many peer-reviewed

articles included” in his paper. (AR at 70.) As a consequence, WS-Colorado doubted the

conclusions and recommendations set forth in Dr. Treves’ paper, outlining at least six channels

of error. This is precisely the type of discussion NEPA requires.

       The EA also recognized that the “lethal PDM methods discussed in the EA have been

shown to be effective in resolving conflicts with mammalian predators.” (AR at 310.)

Specifically, WS-Colorado’s determination of the effectiveness of Alternative 1 is based on field

studies across multiple states, interviews with property owners and state wildlife officials,

logbook samples cross-referenced with management information system data, and reviews of

cooperative service agreements and NEPA documentation on predator control. (AR at 76.)

       An additional aspect of the overall effectiveness of Alternative 1 discussed in the EA is

cost efficacy. Based on scientific research and a multi-factor evaluation, the EA determined that

lethal PDM activities included in Alternative 1 have a benefit to cost ratio somewhere between

2:1 to 27:1, meaning that at least every ten dollars spent on lethal PDM activities protects twenty

dollars’ worth of livestock. (AR at 75-78.) The EA explained that while this financial analysis

is not required under the federal regulations, it was illustrative of the overall effectiveness of the

proposed lethal PDM techniques. (AR at 72.) Finally, in its efficacy evaluation, field studies in

the EA indicated that the cumulative take of target predators would not have a significant impact

on the environment because WS-Colorado kills only a small percentage of those predator



                                                   7
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 8 of 23




populations. (AR at 143-144.)

       While lethal PDM activities may not be the most socially acceptable method of quelling

predation, scientific literature included in the EA indicates they are effective and sometimes

necessary. There is a healthy breadth of discussion in the EA concerning the efficacy of lethal

PDM. This record shows that WS-Colorado followed the procedure prescribed under NEPA.

The outcome or result which ensues from taking these steps is ancillary to the procedural

process. There is reliable scientific research on which both parties rely, amounting to a

“disagreement among experts or in the methodologies employed” and that “is generally not

sufficient to invalidate an EA.” Silverton Snowmobile Club v. U.S. Forest Serv., 433 F.3d 772,

782 (10th Cir. 2006). In the presence of fairly conflicting scientific literature, WS-Colorado

made a systematic determination in deciding which view to endorse. WS-Colorado, as the

agency tasked to make this tough choice, must have discretion in deciding which technique to

employ. Thus, the EA shows that WS-Colorado took the requisite “hard look” at the impact of

lethal PDM activities on the environment. See Forest Guardians v. U.S. Fish & Wildlife Serv.,

611 F.3d 692, 704 (10th Cir. 2010) (explaining that a court cannot “displace the [agency’s]

choice between two fairly conflicting views”).

               2.      Impact of Oil and Gas and Residential Development

       Next, WildEarth argues that WS-Colorado failed to consider oil and gas development and

human population growth as contributing factors to decreased mule deer populations in

Colorado. (ECF No. 47 at 22.) WS-Colorado disagrees, arguing that it considered these factors

as they relate to habitat loss. (ECF No. 48 at 28.)

       The EA must “[b]riefly discuss the . . . environmental impacts of the proposed action.”

40 C.F.R. § 1501.5(c)(2). An effect or impact from planned action includes “changes to the



                                                 8
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 9 of 23




human environment from the proposed action or alternatives that are reasonably foreseeable and

have a reasonably close causal relationship to the proposed action or alternatives.” 40 C.F.R. §

1508.1(g). This does “not include those effects that the agency has no ability to prevent due to

its limited statutory authority or would occur regardless of the proposed action.” 40 C.F.R. §

1508.1(g)(2).

       The EA explicitly considered the impacts of oil and gas development on animal habitats.

(AR at 90-93.) After such consideration, WS-Colorado concluded oil and gas development

“adversely affect[s] certain wildlife species,” and that deer populations are decreasing as a result

of habitat loss, but that the cumulative impact of PDM techniques employed by WS-Colorado

would not contribute to that loss, “and are not expected to contribute to adverse effects on most

of the wildlife species” affected by oil and gas development. (AR at 92.) WS-Colorado also

stated that it has no authority to affect decisions of other entities, such as the Bureau of Land

Management, which control oil and gas development on public land, and that oil and gas

development would occur regardless of the chosen PDM protocol. (AR at 91.)

       The EA additionally considered human population growth as a factor contributing to

decreased animal populations, explaining that Colorado is one of the fastest growing states in the

nation, and that the “growth in the human population and many wildlife species ha[s] led to

increased conflicts” which only heightened the need for intervention. (AR at 46.)

       These discussions demonstrate that WS-Colorado considered and accounted for the

impact of oil and gas development and human population growth as contributing factors to

wildlife conflicts in the EA. WS-Colorado analyzed various studies which discussed the effect

of oil and gas development on certain species’ habitats, including deer and elk. Thus, WS-

Colorado had a rational basis and considered relevant factors in reaching its determination.



                                                  9
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 10 of 23




Silverton Snowmobile Club, 433 F.3d at 782 (finding that the agency “satisfied NEPA’s ‘hard

look’ requirement” where it considered “that human activity in the area was expected to increase

dramatically in the next decade” in determining the proper restrictions on recreation activities

adjacent to a protected species’ habitat).

               3.      Black Bear and Coyote Data

       For its last attack on the EA, WildEarth argues that WS-Colorado relied on inaccurate

data relating to target predator species. Specifically, WildEarth claims WS-Colorado neglected

to analyze human population growth and climate change as factors contributing to increased

levels of black bear and human conflicts in Colorado. (ECF No. 47 at 29-30.) WildEarth also

claims that WS-Colorado erroneously estimated coyote populations. (ECF No. 47 at 30-32.)

       With regard to black bear data, the EA surveyed human population growth, climate

change, and the increase in bear population as factors contributing to added conflicts between

people and bears. (AR at 46, 97, 159.) WildEarth fails to provide information refuting this

point. Thus, WS-Colorado’s review of factors contributing to increased black bear and human

conflicts is sufficient under NEPA.

       Examining coyote population estimates used in the EA yields a similar result. WS-

Colorado relied on a scientific study which estimated the coyote density at 1.84 coyotes per

square mile in calculating the coyote population in Colorado. (AR at 146.) WildEarth claims

that because the EA mistakenly cited to a badger population study, conducted by the same

scientists as the coyote study, instead of the coyote population study that the EA did not comply

with the requirements of NEPA. The Court disagrees. Even though the article was miscited,

WS-Colorado relied on the correct data in estimating the coyote population. This single

oversight in an EA with hundreds of sources amounts to mere flyspeck and does not undercut the



                                                10
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 11 of 23




validity of the population estimate. See Hillsdale Envtl. Loss Prevention, Inc. v. U.S. Army

Corps of Engineers, 702 F.3d 1156, 1165 (10th Cir. 2012) (“Deficiencies in an [environmental

assessment] that are mere ‘flyspecks’ and do not defeat NEPA’s goals of informed

decisionmaking and informed public comment will not lead to reversal.”) (alternation in original)

(citation omitted).

       In all, the record shows that WS-Colorado rationally evaluated the effects of its proposed

PDM activities on the environment and had a sufficient basis for its findings. Assessing the

potential impact of those activities involves technical and scientific matters of agency expertise,

and the Court will not displace WS-Colorado’s choice between two fairly conflicting views.

Accordingly, WS-Colorado satisfied NEPA’s “hard look” requirement.

       B.      Finding of No Significant Impact

       As WS-Colorado did here, an agency may conduct an EA in determining whether

performing an EIS is necessary. Having determined in the EA that its PDM activities would not

have a significant impact on the environment, WS-Colorado issued a FONSI. WildEarth

disagrees with this course of action, arguing that, based on the EA, WS-Colorado was required to

perform an EIS. (ECF No. 47 at 32.) WS-Colorado maintains that its EA was accurate and that

issuing a FONSI and forgoing preparation of an EIS was not arbitrary and capricious. (ECF No.

48 at 31.)

       In reviewing an agency’s decision to issue a FONSI instead of an EIS, the Court asks

whether the agency’s method of analyzing environmental effects “had a rational basis and took

into consideration the relevant factors.” WildEarth Guardians v. Conner, 920 F.3d 1245, 1257,

1262 (10th Cir. 2019) (quotation marks and citation omitted). This review is limited to whether

the agency weighed the relevant factors, not “whether it could have discussed environmental



                                                 11
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 12 of 23




impacts in more detail.” Conner, 920 F.3d at 1257 (explaining that “we review whether the

agency’s decision was reasoned, and we defer to the agency’s expertise and discretion”).

       An agency may forgo preparing an EIS and issue a FONSI if it “concludes that the

[proposed] action will not have a significant effect on the human environment.” Id. at 1261. In

determining the significance of proposed action on the environment, an agency considers the

action’s “context and intensity.” 40 C.F.R. § 1508.27. Among the factors affecting “intensity”

relevant to this review are effects that are “individually insignificant but cumulatively

significant,” effects on “unique characteristics” of the project area such as “ecologically critical

areas,” effects that may be “highly controversial . . . highly uncertain or involve unique and

unknown risks,” and the degree of effects on “endangered and threatened species.” 40 C.F.R. §

1508.27(b). The existence of an effect alone does not necessarily trigger the obligation to

conduct an EIS; the “relevant analysis is the degree to which the proposed action affects a listed

factor.” Conner, 920 F.3d at 1261 (emphasis in original) (quotation marks and citation omitted).

       WildEarth challenges the FONSI with respect to five significance factors, arguing that

the PDM activities: (1) have a cumulatively significant impact on target predator populations; (2)

adversely affect public health and safety; (3) harm land areas with unique characteristics; (4)

have highly controversial and uncertain effects; and (5) have an adverse effect on threatened or

endangered species. WildEarth alleges that these significance factors individually and

cumulatively demonstrate the need for an EIS. The Court will address each factor in turn.

               1.      Cumulative Impact on Target Predator Populations

       WildEarth first argues that when considering the proposed take by WS-Colorado of target

predators combined with killings from other sources (e.g., hunters), the cumulative impact on

target species populations would be significant thereby harming the environment. (ECF No. 47



                                                 12
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 13 of 23




at 35.)

          WS-Colorado’s analysis of the impact of the proposed PDM action determined that it

would not significantly reduce the population of predatory animals. Specifically, that the

cumulative take of black bears, coyotes, and mountain lions was a very small percentage and was

well-within population sustainability rates. (AR 143-44.) The EA cited various studies to show

that these predators can sustain certain harvest levels without significant impact to their

population and overall survival. (AR 142-180.) In determining the impact WS-Colorado’s lethal

predator management activity has on each target predator population, the EA accounted for

hunting and other man-made sources of mortality in addition to WS-Colorado’s take. This is

particularly useful in finding no cumulative significant impact on the environment in the EA.

See Sierra Club v. U.S. Fish & Wildlife Serv., 235 F. Supp. 2d 1109, 1132 (D. Or. 2002) (finding

that an EIS was required in part because the EA failed to include cumulative impact analysis

addressing the total mortality rate of the target species). Also, of note, the EA anticipated the

potential for an increase in the number of coyotes, black bears, and mountain lions killed by WS-

Colorado and determined that the cumulative take would still remain within sustainable harvest

rates. (AR at 148, 159, 162-63.)

          Here, coyotes, which comprise the majority of predators killed by WS-Colorado because

of the species’ abundance in Colorado, have a long-term sustainable harvest rate of 60%. (AR at

144.) WS-Colorado takes an average of 1.35% of the coyote population in Colorado from its

PDM activities. (AR at 146.) The EA assessed the cumulative take of coyotes, primarily those

also killed by hunters, in determining the cumulative take is on average 32% of the population,

well below the sustainable rate. (AR at 144.) Thus, WS-Colorado concluded that its PDM

activity would have no significant impact on the coyote’s sustainability in Colorado.



                                                 13
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 14 of 23




        Likewise, WS-Colorado’s take of black bears does not significantly impact the

population. Studies in the EA revealed that the long-term harvest rate for black bears is 14%.

(AR at 159.) On average, WS-Colorado kills 0.4% of the black bears in Colorado. (Id.) When

considered in addition to the sportsman harvest of black bears, the cumulative take of black bears

is on average 7%. This is well below the sustainable harvest threshold and, as a result, would

have a low impact on the species.

        Similarly, WS-Colorado’s take of mountain lions does not significantly impact the

population. The EA contained studies from other states showing that the mountain lion

population has the capacity to rapidly replace annual losses under 30%-50% removal. (AR at

161.) Even at the highest end of that harvest range, studies indicated that the mountain lion

population would recover within three years. (AR at 163.) From 2012 to 2016, WS-Colorado

took on average 0.21% of the mountain lion population in Colorado. (Id.) The proposed

cumulative harvest of mountain lions is well within sustainability rates. In all, the EA shows that

the cumulative impact on coyote, black bear, and mountain lion populations would not be

significant. Thus, WildEarth’s argument as to this factor does not show that WS-Colorado is

required to prepare an EIS.

                 2.      Human Health and Safety

        WildEarth next argues that WS-Colorado’s PDM program may have significant effects

on public safety, particularly because it permits the use of a lethal gas discharge device called a

M-44.6 (ECF No. 47 at 37.) The EA addressed the potential and actual effect M-44 devices

have on human health and safety as well as on the environment. (AR at 227.) Between 2012

and 2016, WS-Colorado used M-44 devices to take on average twenty-six coyotes and one red


6
 M-44 devices are spring-activated devices which deploy a sodium cyanide capsule when activated. (AR at 360.)
These devices were developed for the lethal removal of coyotes and other canine predators. (AR at 359.)

                                                      14
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 15 of 23




fox annually. (Id.) The EA explained that WS-Colorado does not use M-44s on public lands, no

humans or pets were exposed to M-44s used by WS-Colorado between 2012 and 2016, and WS-

Colorado’s annual take of predators with M-44s represented 0.2% of those taken nationally by

the device. (Id.)

           WildEarth points to various instances where humans or pets were exposed to sodium

cyanide because of contact with M-44s. (ECF No. 26 at 11-12.) The most recent of such

instances occurred in 2000, when a domestic dog was killed in Colorado after triggering an M-44

device set on private land.7 (Id.) Tragic events like this certainly raise concerns about the

humaneness of using M-44 devices to mitigate predation. But, to prevent them from occurring,

for many years WS-Colorado has followed a comprehensive use and restrictions directive when

utilizing these devices. (AR at 11437.) This directive limits M-44 use to only on private lands

with the landowner’s permission and requires that, whenever a device is set, it be accompanied

by conspicuous, bi-lingual warning signs to alert people of its presence. (AR at 140.)

Additionally, research in the EA demonstrates WS-Colorado has had a successful track record of

using M-44s since 2000.

           These rigorous precautionary measures coupled with WS-Colorado’s successful

implementation of the device over recent years indicate that the EA rationally concluded WS-

Colorado’s use of M-44s for PDM does not pose a significant risk to human health and safety.

See, e.g., Cascadia Wildlands v. Williams, 251 F. Supp. 3d 1349, 1362 (D. Or. 2017), aff’d sub

nom. Cascadia Wildlands v. United States Dep’t of Agric., 752 F. App’x 457 (9th Cir. 2018)

(explaining that the EA “rationally concludes that the risks to public health and safety are not

significant” where the EA discusses the use of lethal predator management and explains that



7
    Based on the AR, this was the last time a M-44 killed a domestic animal in Colorado.

                                                          15
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 16 of 23




shooting is highly selective, that traps and snares would be surrounded by warning signs and that

each of these activities occur in relatively remote areas with low human presence). Thus,

WildEarth’s argument as to this factor does not show WS-Colorado was required to prepare an

EIS.

                3.      Ecologically Critical Areas

        WildEarth next argues that WS-Colorado’s proposed program may be implemented in

areas with unique characteristics which indicates there may be significant effects to the

environment such that an EIS is required. (ECF No 47 at 32.) In response, WS-Colorado asserts

that the mere possibility that PDM activities could occur near Wilderness Areas (“WAs”) does

not require it to prepare an EIS. (ECF 48 at 36.)

        As discussed previously, the potential of a project “to affect one of these factors does not

require an agency to prepare an EIS. The relevant analysis is the degree to which the proposed

action affects this interest, not the fact it is affected.” Hillsdale Envtl. Loss Prevention, Inc. v.

U.S. Army Corps of Engineers, 702 F.3d 1156, 1180 (10th Cir. 2012) (explaining that plaintiffs’

“attempt to create a per se rule that any potential impact to drinking water, however minor,

requires preparation of an EIS is thus unconvincing”).

        As WildEarth posits, killing predators such as black bears, coyotes, and mountain lions

found in WAs may impact the natural condition of these lands by depriving visitors of the

opportunity to view these animals in their biological habitat. However, the degree of this

potential affect is minimal based on a series of precautionary measures WS-Colorado uses to

protect the environment. First, the EA explained that the amount of PDM activities expected to

occur in designated WAs “is either none, or so minor that the effects of any of the alternatives

that involve WS-Colorado lethal work would not likely be significantly different from the effects



                                                   16
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 17 of 23




of a ‘No Control in Wilderness Areas’ alternative.” (AR at 132.) Second, in the rare instance

where WS-Colorado’s program occurs on designated WAs it is “only when and where requested

by the land management entity.” (AR at 140.) Any such assistance is conducted in accordance

with all guidelines and regulations applicable to WS-Colorado and the land management

agencies. (AR at 141.) These guidelines prohibit certain predator management methods and

specify certain time periods when these activities may occur to ensure that the activities do not

conflict with public enjoyment of the land. (Id.) Third, WS-Colorado strives to protect the

physical environment by limiting vehicle access in WAs, restricting it to existing roads and

strictly prohibiting the use of M-44s. (Id.) Finally, before conducting any PDM activities, WS-

Colorado consults with public land management agencies to develop appropriate work plans to

mitigate disturbances to the public’s use and enjoyment of WAs. (AR at 472.) Accordingly,

WS-Colorado had a reasonable basis for its conclusion that its PDM program would not have a

significant impact on the unique characteristics of wilderness lands. Thus, WildEarth’s argument

as to this factor does not support that WS-Colorado was required to prepare an EIS.

               4.      Highly Controversial and Uncertain Risks

       WildEarth next argues that the proposed PDM program poses highly controversial and

uncertain effects and involves unique and unknown risks which require preparation of an EIS.

(ECF No. 47 at 40.) WS-Colorado disputes this, arguing that the risks are not highly uncertain

because it has utilized these PDM techniques for decades. (ECF No. 48 at 39.)

       Highly controversial effects require more than public opposition to proposed action; there

needs to be a “substantial dispute as to the size, nature, or effect of the action.” Middle Rio

Grande Conservancy Dist. v. Norton, 294 F.3d 1220, 1229 (10th Cir. 2002). Highly uncertain

effects are those which may be resolved by the further collection of data, or where the additional



                                                 17
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 18 of 23




data may “obviate the need for speculation.” Native Ecosystems Council v. U.S. Forest Serv.,

428 F.3d 1233, 1240 (9th Cir. 2005) (quotation marks and citation omitted). It is important to

note that the word “highly” is used to modify “controversial” and “uncertain” in the NEPA

regulations, which means “that information merely favorable to [WildEarth’s] position in the

NEPA documents does not necessarily raise a substantial question about the significance of the

project’s environmental effects.” Native Ecosystems Council, 428 F.3d at 1240 (explaining that

“[s]imply because a challenger can cherry pick information and data out of the administrative

record to support its position does not mean that a project is highly controversial or highly

uncertain”). Thus, “something more must exist for [a] court to label a project highly

controversial or highly uncertain.” Id. WildEarth fails to provide something more here.

       Turning first to whether the proposed program is highly controversial, the EA discussed

scientific articles which doubt the efficacy of lethal predator control methods and their impact on

predator populations. These articles clearly questioned the use of lethal predator damage

techniques, and while they do not substantially dispute the size and effect of WS-Colorado’s

program, the mere existence of competing, scientific views indicates that there is some

controversy surrounding the proposed program. Citizen groups and individuals disputed the

effect of the proposed lethal PDM action, raising concerns about the impact killing predators

may have on their enjoyment of a given species in its natural habitat. This dispute, however, is

not substantial as data contained in the EA makes clear that the number of predators taken by

WS-Colorado will not have a significant impact on target predator populations, preserving an

abundance of animals for future viewing enjoyment. While killing animals is inherently

controversial, there needs to be more to demonstrate that WS-Colorado arbitrarily decided its

PDM activities are not highly controversial.



                                                 18
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 19 of 23




       To make this showing, WildEarth relies on two cases which involved highly

controversial agency programs. WS-Colorado maintains that this case differs from those where

the controversy factor is implicated, primarily because the citizen groups and individuals who

objected to the proposed action have not raised a substantial dispute to the program’s efficacy.

        In W. Watersheds Project v. USDA APHIS Wildlife Servs., the court found that the

“factors of controversy, uncertainty, and unique lands” all weighed in favor of preparing an EIS.

320 F. Supp. 3d 1137, 1150 (D. Idaho 2018). There, “several federal agencies with long

experience and expertise in managing game animals and protected species . . . expressed serious

concerns about [the] proposed expansion of lethal predator control.” Id. at 1147. This proposed

expansion included “killing native wildlife at the request of the [Idaho Department of Fish and

Game] to benefit other desired wildlife species,” and a “new proposal to kill ravens and other

predators.” Id. at 1140–41. The EA at issue in W. Watersheds Project examined various

alternatives and decided to discontinue the agency’s existing activities to include a more

expansive list of target predators as well as to allow other “unidentified predator control

activities.” Id. at 1140. Ultimately, the court found the agency’s decision to forego conducting

an EIS was arbitrary and capricious, reasoning that the agency provided unconvincing responses

to criticism from the Bureau of Land Management, the Forest Service, and the Idaho Department

of Fish and Game to the proposed action. Id. at 1150. The court finally noted that it was

reviewing a “unique case” and that it was “rare . . . to encounter such an unanimity of critical

comments from other agencies.” Id.

       The chief concerns present in W. Watersheds Project are absent from this case.

Particularly, here, there is no unanimous criticism from multiple government agencies with

expertise in the controversial areas of the proposed program. Instead, various federal and state



                                                 19
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 20 of 23




agencies actually collaborated with WS-Colorado to ensure the EA was as comprehensive and

thorough as required under NEPA in addressing PDM alternatives. In this regard, the same

agencies that opposed the proposed action in W. Watersheds Project supported WS-Colorado’s

finding of no significant impact. Moreover, the preferred alternative here is to continue the

current program, or no action, and does not implicate new or unidentified predator control

techniques that posed controversial and uncertain effects in W. Watersheds Project. For these

reasons, W. Watersheds Project is distinguishable from this case.

       WildEarth also argues this matter is analogous to Wildlands v. Woodruff, 151 F. Supp. 3d

1153 (W.D. Wash. 2015). There, the court found that, among others, the “highly controversial”

factor favored preparation of an EIS. Wildlands, 151 F. Supp. 3d at 1165. In Wildlands, the

highly controversial factor was triggered because the agency “summarily dismissed” a

“disagreement among experts regarding the effectiveness of removal to address depredation.”

Id. Unlike the agency in Wildlands, WS-Colorado discussed opposing viewpoints on the

efficacy of lethal PDM methods at length in the EA. The Court recognizes that there exists some

controversy as to the effectiveness of lethal control methods as indicated by the sheer volume of

scientific research opposing lethal PDM in the record. However, WS-Colorado was not

unreasonable when it decided that any controversy which exists is slight and amounts to a

disagreement among experts. WildEarth fails to show that WS-Colorado’s explanation for its

decision runs counter to the evidence before it or that it failed to consider an important aspect of

the controversy. Thus, WildEarth’s argument as to this factor does not demonstrate WS-

Colorado needed to prepare an EIS.

       Turning next to whether the proposed program may have “highly uncertain” effects on

the environment, WS-Colorado points out that it is not engaging in a new activity with unknown



                                                 20
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 21 of 23




effects on the environment. (ECF No. 48 at 39.) WS-Colorado maintains that it has employed

these PDM techniques for decades and has detailed data tracing their effect. The record supports

this position. (See, e.g., AR at 26, 30, 147-48, 158-59, 161-62.)

        Nevertheless, WildEarth claims that the proposed PDM activities contemplate highly

uncertain effects because when a trap or poison device is placed “on the landscape, it is unknown

what the result of that lethal device will be.” (ECF No. 47 at 41.) To a certain extent this is true

as it would seemingly be difficult to predict the precise result of some PDM techniques, but the

fact remains that these devices are used to kill target predators and that WS-Colorado’s use of

these techniques over recent years has had no significant impact on target animal populations or

on the environment. WS-Colorado considered information concerning the use of lethal PDM

techniques—in particular, M-44s—in the EA to determine that the impact on non-target species

is negligible and that there is no impact on human health and safety from these control

techniques. (AR at 227, 471-73.) A discrepancy in population estimates based on varying

studies does not amount to highly uncertain effects on animal sustainability projections. WS-

Colorado relied on the most accurate data available, and where studies varied, it chose the

lowest, most conservative rate to estimate populations. (See, e.g., AR at 147-48, 158-59, 161-

62.) The intensity of uncertainty is low, and while these effects may not be favorable to

WildEarth’s cause, they are somewhat certain. Thus, WildEarth’s argument as to this factor does

not show that WS-Colorado was required to prepare an EIS.

                5.      Endanger Protected Species

        WildEarth lastly argues that WS-Colorado’s PDM activities may have significant effects

on threatened or endangered species. (ECF No. 47. 43.) WS-Colorado disputes this, claiming

that the potential for this effect is too attenuated to trigger the obligation to prepare an EIS.



                                                  21
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 22 of 23




(ECF No. 48 at 43.)

       In the EA, WS-Colorado considered the degree to which its preferred PDM program

might affect threatened or endangered species, highlighting various measures to reduce any

potential impact on eight protected species. (AR at 137-39.) In conjunction with the U.S. Fish

and Wildlife Service and Colorado Parks and Wildlife, WS-Colorado has taken and will continue

to take preventative measures to avoid any accidental killing or capture of threatened or

endangered species. (AR at 473.)

       WildEarth is particularly concerned with the potential effect on Canada lynx because, in

the past, Wildlife Services accidentally took a lynx when targeting other species. (ECF No 47 at

44.) WildEarth hangs it hat on the only accidental take of a Canada lynx across the nation in the

past thirty years, which occurred in Idaho, to suggest that endangered species are at risk under

the proposed PDM program. (AR at 191.) While WS-Colorado’s parent agency was responsible

for this accidental take, the lynx was captured outside its typical habitat and was later released

alive. (Id.) In the EA, WS-Colorado determined that because Canada lynx live in “high

elevation spruce-fir habitats rarely utilized by livestock, it is extremely unlikely” that the

proposed program would impact lynx. (Id.)

       Based on studies included in the EA and ongoing efforts with government agencies

tasked with protecting these species, it is unlikely that WS-Colorado’s PDM program will

adversely affect the Canada lynx or other recognized endangered or threatened species. Thus,

WildEarth’s argument as to this factor does not support that WS-Colorado was required to

prepare an EIS.

       In light of the record as a whole, WS-Colorado’s evaluation of the significance factors

was not arbitrary or capricious. WildEarth has “failed to show what could be accomplished



                                                  22
Case 1:17-cv-00891-RM Document 57 Filed 03/10/21 USDC Colorado Page 23 of 23




through an EIS” and the Court finds no clear error of judgment in WS-Colorado’s conclusion

that the effects of the PDM program are not significant enough to require an EIS. Conner, 920

F.3d at 1264.

IV.    CONCLUSION

       Based on the forgoing, it is ORDERED that

       1. WildEarth’s First Amended Petition for Review (ECF No. 26) is DENIED;

       2. The Clerk shall enter judgment in favor of Respondents and against Petitioners; and

       3. The Clerk shall close the case.

       DATED this 10th day of March, 2021.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge




                                              23
